Citation Nr: 1606705	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-37 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than July 26, 2010 for the grant of service connection for depression.

2.  Entitlement to service connection for right and left hip disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) arises from September 2008 and September 2012 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York.

In September 2015, the Veteran testified before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the claims file.

In April 2014 correspondence, the Veteran and his representative indicated that he was satisfied with the rating assigned for his service-connected back disability.  This issue was therefore withdrawn prior to certification of this case to the Board, and it is no longer on appeal.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for right and left hip disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.




FINDINGS OF FACT

1.  The Veteran submitted a claim of entitlement to service connection for a psychiatric disorder on August 13, 2007.

2.  The claim was denied in a September 2008 rating decision.

3.  In October 2008, the Veteran submitted a valid notice of disagreement to the September 2008 rating decision, and the August 2007 claim remained pending.

4.  In a September 2012 rating decision, the Veteran's psychiatric disorder was found to be related to his active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an effective date of August 13, 2007 for the award of service connection for depression are met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400, 20.200, 20.201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented in part at 38 C.F.R § 3.159 (2015), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  In the instant case, the Veteran is challenging the effective date assigned to a grant of service connection for depression.  When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  Furthermore, in light of the fully favorable determination as to the claim being decided herein, no further discussion of compliance with VA's duty to notify and assist is necessary.

II. Analysis

The Veteran contends that he is entitled to an effective date of August 13, 2007 for the grant of entitlement to service connection for depression, the date he originally submitted a claim for service connection for a psychiatric disability.  The Veteran testified in September 2015 that he had submitted a claim for "NP," a neuropsychiatric disability, in August 2007, and feels he should have been service connected for a psychiatric disorder from that time.  Board Hearing Transcript 10.  The Veteran was granted entitlement to service connection for depression in a September 2012 rating decision with an evaluation of 70 percent effective July 26, 2010 and an evaluation of 100 percent effective August 1, 2012.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits or a claim reopened after a prior final denial shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For service connection claims, the effective date is the day after separation from service or date entitlement arose, if a claim is received within one year of separation from service; otherwise the general rule applies.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "application" or "claim" means a communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (2015).

The Veteran first submitted a claim of entitlement to service connection for a psychiatric disorder in August 2007.  This claim was denied in a September 2008 rating decision which was mailed in October 2008.  In an October 2008 correspondence, the Veteran wrote that he was submitting a notice of disagreement with the rating decision mailed in October 2008.  Appellate review is initiated by filing a notice of disagreement within one year from the date that the RO mails the rating decision and completed by filing a substantive appeal after a statement of the case has been furnished.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  A notice of disagreement must be a "written communication from the claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result."  38 C.F.R. § 20.201.

Resolving all doubt in the Veteran's favor, the Board finds that the October 2008 correspondence does express disagreement with the September 2008 rating decision and does not clearly limit that disagreement to any one issue; the Board therefore accepts that the October 2008 correspondence was intended by the Veteran to be a notice of disagreement with all issues listed in the September 2008 rating decision.  

The medical evidence of record also clearly shows that the Veteran had been diagnosed with and treated for depression prior to August 2007.  Therefore, entitlement had already arisen, and the effective date shall be the date of receipt of the claim, August 13, 2007.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Board notes that while the Veteran's August 2007 claim did not specify the diagnosis of "depression," the evidence of record and the Veteran's statements clearly indicate that he intended his claim to encompass the same psychiatric symptomatology, regardless of diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009) (multiple diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims).  The August 2007 claim for a neuropsychiatric disorder is accepted as the same claim that was eventually granted under the diagnosis depression.  

The Veteran has also clearly indicated in his July 2013 written statement and at the Board hearing that he is only asking for an earlier effective date of August 2007, and not prior to the date of his original claim.  See Board Hearing Transcript 11-12.  The Board therefore finds that this constitutes a full grant of the benefit claimed, and further discussion of whether any earlier effective date than August 13, 2007 is not warranted at this time.

In sum, the Board resolves all reasonable doubt in the Veteran's favor, and his October 2008 correspondence is accepted as a notice of disagreement to the September 2008 rating decision.  This claim therefore remained pending until the grant of service connection in 2012, and an effective date of August 13, 2007 is warranted.  


ORDER

Entitlement to an effective date of August 13, 2007 for the grant of service connection for depression is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As was discussed above, the Veteran's October 2008 correspondence has been accepted as a notice of disagreement to all issues decided in the September 2008 rating decision, which included denials of the claim for service connection for right and left hip disabilities.  A statement of the case has not yet been issued addressing this matter.  Thus, a remand is necessary to correct this procedural deficiency.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.9(c), 19.26, 19.29, 19.30, 20.201 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issue of entitlement to service connection for right and left hip disabilities.  The Veteran is hereby notified that, following the receipt of the statement of the case concerning these issues, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, should this issue be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


